DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant amendments filed 09/22/2021 have been entered. Claims 1-19 remain pending in the application. Applicant amendments have overcome each and every drawing objection and claim objection set forth in the Office Action mailed 07/26/2021, thus the objections are withdrawn. 

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 15, the closest prior art of record is Anderson (US-2011/0201099-A1), that teaches an apparatus comprising a microfluidic cartridge comprising a wet cartridge, a dry cartridge, and a protein microarray, wherein the wet cartridge comprises:
at least one reagent reservoir (referred to as reagent chambers 1425 and 1426) for storing a reagent fluid ([0272] and Figure 14a);
a plurality of waste reservoirs (referred to as waste chambers 1430 and 1431) for receiving the reagent fluid or the buffer fluid ([0272] and Figure 14a);
Anderson does not teach a buffer reservoir. 

	Specifically, Glezer teaches a cartridge with a plurality of chambers 3 as seen in Figure 1a. It is understood that these chambers may hold a variety of materials, as recited by paragraph [0088] “Liquid reagents that can be held in a reagent chamber include buffers, assay diluents, solutions containing binding reagents…” 
	It would have been obvious to one skilled in the art to modify the cartridge of Anderson such that it has additional chambers holding buffers as seen in Glezer for the benefit of providing the necessary reagents/buffers for a reaction ([0088] of Glezer). Further, it is understood that as long as the cartridge has multiple chambers, the chambers would be able to reasonably hold either reagents or buffers. 
The combination of above does not teach a dry cartridge and a protein microarray. 
	In the analogous art of microfluidic chips for fluid transport Zhou (US-2007/0166200-A1) teaches a microfluidic chip with various chambers. 
Specifically, Zhou teaches a dry cartridge (referred to as assay chip 5) and a plurality of microfluidic channels ([0050] and Figures 1, 6b, and 13). 
Zhou teaches reagent reservoirs 12, buffer reservoir 16, and waste reservoir 18 ([0050] and Figure 1). As seen in further detail in Figure 13, the assay chip 5 has various channels leading from each reservoir. Further, it is understood that since the wet cartridge as taught by the combination above would have multiple reagent, buffer, and waste chambers, the additional chambers would require similar fluidic connections as seen in Zhou. It is understood that one skilled in the art would be able to create more channels in order to connect the 
The combination above does not teach an aperture defining an array chamber in conjunction with a protein microarray. 
	In the same problem solving area of fluid delivery in microfluidic devices, McNeely (US-2004/0037739-A1) teaches fluid delivery to a microarray. 
Specifically, McNeely teaches a microarray slide 1 and interface device 3 ([0086] and Figure 1). Interface device 3 has an interface surface 13 which fits against surface 7 of microarray slide 1 ([0094] and Figure 4). Parallel grooves 25 correspond to spot array 6 on the microarray slide ([0094] and Figure 4). Grooves 25 are connected to interface inlets 31 by inlet channels 33 and to interface outlets 35 by outlet channels 37 ([0094] and Figure 4). It is understood that the grooves 25 define the array chamber when fitted against the microarray slide 1. Further, as stated by paragraph [0094] of McNeely that grooves 25 are connected to interface inlets 31 by inlet channels 33 where it is understood that the inlet channels 33 are a main channel. 
It would have been obvious to one skilled in the art to modify the assay chip 5 of Zhou such that the assay channels 1310-135 as seen in Figure 13 are the grooves 25 as taught by 
	It is understood that the grooves 25 of McNeely would be connected to the various reservoirs similar to the assay channels 1310-1315 are connected as seen in Zhou Figure 13. 
	The combination above does not teach a protein microarray. McNeely does teach an array, but is not specific to a protein microarray. 
	In the analogous art of microarrays, Munroe (WO-2007/130549-A1) teaches antibody microarrays. 
	Specifically, Munroe teaches monoclonal antibody arrays comprising a plurality of antibodies immobilized on a support (Page 5 lines 3-7). It would have been obvious to one skilled in the art to modify the spot array 6 of McNeely with the immobilized antibody array taught by Munroe for the benefit of detecting differential expression of proteins associated with borderline tumors and/or adenocarcinoma (Page 5 lines 12-15 of Munroe). 
As it is understood, the cartridge taught by Anderson and Glezer is the “wet cartridge”, and the cartridge taught by Zhou and McNeely is the “dry cartridge”. As stated by Anderson paragraph [0233], it is understood that the cartridge is capable of stacking with other cartridges as to create Z-transitions between different layers. Further, Zhou can include a reagent cartridge 610 that is placed on the assay chip ([0061] and Figure 6b), as such the assay chip 5 is capable of stacking with other cartridges. As it is understood, the “wet” and “dry” cartridges and protein microarray are capable of being aligned with one another. 
	


	Further regarding claims 1 and 15, Sprague (WO-2013/106458-A2) teaches an apparatus comprising a microfluidic cartridge comprising a wet cartridge, a dry cartridge, and a protein microarray, wherein the wet cartridge (referred to as baseplate module 301) comprises (page 45 paragraph 6 and Figures 23A-23B):
		at least one reagent reservoir (referred to as reagent reservoir ports 307a-c) for storing a reagent fluid (page 45 paragraph 9 and Figures 23A-23B);
		at least one buffer reservoir for storing a buffer fluid; and 
	It is understood that as long as the cartridge has multiple chambers, the chambers would be able to reasonably hold either reagents or buffers.
		and the dry cartridge (referred to as cassette housing 317) comprises an aperture (referred to as reaction chamber 310) for detecting the protein microarray (referred to as glass slide 303), the aperture (310) defining an array chamber in conjunction with the protein microarray, and a plurality of microfluidic channels, the microfluidic channels comprising (page 45 paragraphs 7 and 8 and Figures 23A-23B):

		wherein the dry cartridge (317) is in alignment with and positioned above the wet cartridge (301) and reagent fluid and buffer fluid in the reservoirs (307a-c) of the wet cartridge (301) are pushed up against gravity into the channels of the dry cartridge (317) and onto the protein microarray (303).  
	It is understood that bellow pump diaphragms 322a and 324 will allow for the delivery of reagents from reagent ports 307a-c, which are introduced via nipples 316a and 316b which engage with ports 306a and 306b (page 45 paragraph 9 and page 46 paragraph 1 and Figures 23A-23B). As seen in Figure 23B, it is understood that reagents will be pushed up to cassette housing 317 (dry cartridge). 
	 Sprague does not teach or suggest a dry cartridge (317) with a plurality of microfluidic channels. It is understood that there is a single channel leading to the cassette housing 317 (dry cartridge) that is delimited by port 306b (see Figure 23B). Therefore it would not be obvious to one skilled in the art to modify the cassette housing 317 (dry cartridge) to have multiple channels. 
	
Regarding claim 18, Anderson teaches a wet cartridge comprising: 
		at least one reagent reservoir (1425 and 1426) for storing a reagent fluid;
		first and second waste reservoirs (1430 and 1431);

		a sample well for receiving a fluid sample (referred to as sample chamber 1420) ([0272] and Figure 14a); and 
		a plurality of ports (referred to as vent ports) corresponding to each of the at least one reagent reservoir (1425 and 1426), waste reservoirs (1430 and 1431) and sample well (1420);
As recited by paragraph [0273], “Reagent chamber 1425 is connected via a reagent vent conduit to vent port 1450… Reagent chamber 1426 is connected, via a vent conduit to vent port 1451…” and “Waste chambers 1430 and 1431 connect to waste conduits 1460 and 1461 and, via vent conduits to vent ports 1452 and 1453.” And as recited by paragraph [0272] “Sample chamber 1420 is preferably adapted to receive a liquid sample and is linked via vent conduit 1475 to vent port 1480…” As it is understood, the vent ports allow for equilibration of fluid in the chambers with the atmosphere or to allow for the directed movement of fluid into or out of a specified chamber by the application of positive or negative pressure (see [0175]). The vent conduits allow for venting of the chambers. 
Anderson does not teach a plurality of buffer reservoirs with corresponding vents and ports, nor where the number of buffer reservoirs equals the number of reagent reservoirs. 
In the analogous art of assay cartridges Glezer teaches an assay cartridge with various chambers.  

	It would have been obvious to one skilled in the art to modify the cartridge of Anderson such that it has additional chambers holding buffers as seen in Glezer for the benefit of providing the necessary reagents/buffers for a reaction ([0088] of Glezer). Further, it is understood that as long as the cartridge has multiple chambers, the chambers would be able to reasonably hold either reagents or buffers. For example, if an assay required two buffers and two reagents, there would be four chambers total and the number of buffer reservoirs would be the same as the number of reagent reservoirs. Further, it is understood that one skilled in the art would be able to incorporate the vent conduits and the vent ports connected to the waste and reagent reservoirs as taught by Anderson such that the buffer reservoirs taught by Glezer would have vent conduits and vent ports. 
	While Anderson does teach where the cartridge is capable of stacking with other cartridges to create Z-transitions between different layers (see [0233]), it is understood that the cartridge body 1411 which holds the reagent chambers 1425 and 1426 and sample chamber 1420 would not be able to push reagent fluid and buffer fluid up against gravity as it is understood that the fluids would flow downwards ([0275] and Figure 14B).
	
Regarding claim 19, Zhou teaches a dry cartridge (referred to as assay chip 5) and a plurality of microfluidic channels disposed around a main junction (referred to as distribution valve 1352), the microfluidic channels comprising ([0050], [0080], and Figures 1, 6b, and 13):  
at least one reagent channel, wherein each reagent channel corresponds to one reagent reservoir of a wet cartridge;
	It is understood that the reagent reservoirs 612 are placed on a cartridge 610 as seen in Figure 6b. As then seen in Figure 13, the reagent reservoirs 612 would align with the multiple channels. 
at least one buffer channel, wherein each buffer channel corresponds to one buffer reservoir of the wet cartridge and wherein each buffer channel connects to each corresponding reagent channel, to form a buffer channel/reagent channel pair;
	As seen in Figure 6b, the buffer reservoir 616 is placed on the right side of the assay chip 5. And then as seen in Figure 13 there is a channel that leads from the buffer reservoir 616. As it is understood, the buffer channels and reagent channels connect at the main junction (1352). 
a channel leading from the main junction (1352) to each buffer channel;
	As seen in Figures 6b and 13, the channel leading from the buffer chamber 616 intersects with the distribution valve 1352 (main junction). 
a channel connecting the main junction (1352) to a second waste reservoir; wherein the channels are configured to allow for smooth flow of fluids and minimization of cross-contamination;

  a plurality of vents corresponding to each of the buffer reservoirs, reagent reservoirs and waste reservoirs of the wet cartridge; and
As seen in Figure 1, the assay chip 5 includes a plurality of inlet valves 14 that are aligned with the various reservoirs to control fluid flow between the reservoirs and the microchannels (see paragraph [0050]). As further seen in Figure 6b, there are valves 614 which correspond to reagent reservoirs 612 (see paragraph [0077]). 
The combination above does not teach a plurality of vents corresponding to each of the reservoirs where there is a liquid-impermeable, gas-permeable barrier. 
In the same problem solving area, Gao (US-2008/0311585-A1) teaches gas permeable fluid barriers. 
Specifically, Gao teaches a valve mechanism utilizing gas permeable fluid barriers (see paragraph [0103]). These barriers permits the passage of gas without allowing the passage of fluid ([0103]). It would have been obvious to one skilled in the art to modify the valves taught by Zhou to add the gas permeable fluid barriers of Gao for the benefit of permitting air to flow out of a chamber and allowing for sensorless fluid direction and control system for moving fluids ([0108] and [0111]of Gao). 
The combination above does not teach an aperture defining an array chamber in conjunction with a protein microarray. 

Specifically, McNeely teaches a microarray slide 1 spotted with proteins and interface device 3 ([0017], [0086] and Figure 4). Interface device 3 has an interface surface 13 which fits against surface 7 of microarray slide 1 ([0094] and Figure 4). Parallel grooves 25 correspond to spot array 6 on the microarray slide ([0094] and Figure 4). Grooves 25 are connected to interface inlets 31 by inlet channels 33 and to interface outlets 35 by outlet channels 37 ([0094] and Figure 4). It is understood that the grooves 25 are the array chamber, and that the chamber is formed when the microarray slide is pressed to the grooves. 
It would have been obvious to one skilled in the art to modify the assay chip of Zhou such that the assay channels 1310-1315 as seen in Figure 13 are the grooves 25 as taught by McNeely for the benefit of delivering reagents and other solutions to selected portions of an array in a controlled manner ([0017] of McNeely).
It is understood that the grooves 25 of McNeely would be connected to the various reservoirs similar to the assay channels 1310-1315 seen in Zhou. Further, as seen in Figure 13 of Zhou, the assay channels 1310-1315 are connected to the distribution valve 1352 (main junction). 
Zhou further teaches the microfluidic channels comprise:  
at least one reagent channel, wherein each reagent channel corresponds to one reagent reservoir of the wet cartridge;

at least one buffer channel, wherein each buffer channel corresponds to one buffer reservoir of the wet cartridge and wherein each buffer channel connects to each corresponding reagent channel, to form a buffer channel/reagent channel pair; and wherein each buffer channel connects to a main channel (referred to as distribution valve 1352) ([0080] and Figure 13);
As seen in Figure 6b, the buffer reservoir 616 is placed on the right side of the assay chip 5. And then as seen in Figure 13 there is a channel that leads from the buffer reservoir 616. As it is understood, the buffer channels and reagent channels connect at the main junction (1352).
As it is understood, a “main junction” and a “main channel” are not patentably distinct because they are both features where channels converge and fluid is exchanged. A main channel where multiple channels intersect is the same as a main junction where multiple channels intersect. As such, for examination it will be interpreted that a “main channel” is the same as a “main junction”. 
a channel connecting the main channel (1352) to the second waste reservoir; wherein the channels are configured to allow for smooth flow of fluids and minimization of cross-contamination; and
As seen in Figure 6b of Zhou, waste reservoir 618 is on the left side of the assay chip. In Figure 13, there is a channel leading from the waste reservoir 618 to the distribution valve 1352 
a plurality of vents corresponding to each of the buffer reservoirs, reagent reservoirs and waste reservoirs of the wet cartridge; and
As seen in Figure 1, the assay chip 5 includes a plurality of inlet valves 14 that are aligned with the various reservoirs to control fluid flow between the reservoirs and the microchannels (see paragraph [0050]). As further seen in Figure 6b, there are valves 614 which correspond to reagent reservoirs 612 (see paragraph [0077]). 
The combination above does not teach a plurality of vents corresponding to each of the reservoirs where there is a liquid-impermeable, gas-permeable barrier. 
In the same problem solving area, Gao teaches gas permeable fluid barriers. 
Specifically, Gao teaches a valve mechanism utilizing gas permeable fluid barriers (see paragraph [0103]). These barriers permits the passage of gas without allowing the passage of fluid ([0103]). It would have been obvious to one skilled in the art to modify the valves taught by Zhou to add the gas permeable fluid barriers of Gao for the benefit of permitting air to flow out of a cavity and allowing for sensorless fluid direction and control system for moving fluids ([0108] and [0111]of Gao). 
The combination above does not teach an aperture defining an array chamber in conjunction with a protein microarray. 
In the same problem solving area of fluid delivery in microfluidic devices, McNeely teaches fluid delivery to a microarray. 

It would have been obvious to one skilled in the art to modify the assay chip of the combination above such that the assay channels 1310-1315 as seen in Figure 13 of Zhou are the grooves 25 as taught by McNeely for the benefit of delivering reagents and other solutions to selected portions of an array in a controlled manner ([0017] of McNeely).
It is understood that the grooves 25 of McNeely would be connected to the various reservoirs similar to the assay channels 1310-1315 seen in Zhou. Further, as seen in Figure 13 of Zhou, the assay channels 1310-1315 are connected to the distribution valve 1352 (main junction). 
The combination above does not teach where the dry cartridge has multiple waste chambers nor is configured for alignment with and above the wet cartridge, and the vents of the dry cartridge are configured for interfacing with a manifold of an instrument that pushes fluid from the reagent and buffer reservoirs of the wet cartridge up against gravity into corresponding channels of the dry cartridge. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856.  The examiner can normally be reached on 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                                                                                                                                                                        /MATTHEW D KRCHA/Primary Examiner, Art Unit 1796